Exhibit 10.7

SECOND AMENDED AND RESTATED

QLT 2000 INCENTIVE STOCK PLAN

(dated April 25, 2013 as amended and restated effective April 27, 2016)

1. PURPOSE OF THE PLAN

The purpose of the Plan is to promote the interests of the Company by:

 

  (a) attracting and retaining persons of outstanding competence who are or will
be important for the growth and success of the Company;

 

  (b) furnishing Eligible Persons with greater incentive to develop and promote
the growth and success of the Company; and

 

  (c) furthering the identity of interests of Eligible Persons with those of the
shareholders of the Company.

The Company believes that these purposes may be accomplished by granting to
Eligible Persons from time to time Options to acquire Common Shares and
Restricted Stock Units to receive Common Shares.

2. DEFINITIONS

2.1 Definitions. In this Plan, unless there is something in the subject matter
or context inconsistent therewith:

 

  (a) “Affiliate” means, with respect to the Company, any corporation,
partnership, association, trust or other entity or organization directly or
indirectly controlled by, controlling or under common control with the Company,
and, for the purposes of this definition, “control” will mean (i) the
possession, directly or indirectly, of the power to direct the management or
policies of any such entity or to veto any material decision relating to the
management or policies of such entity, in each case whether through the
ownership of voting securities, by contract or otherwise, or (ii) direct or
indirect beneficial ownership of 40% or more of the voting stock or other
securities of, or a 40% or greater interest in the income of, such entity, or
such other relationship as, in fact constitutes actual control.

 

  (b) “Award” means an Option or a Restricted Stock Unit award, which may be
awarded or granted under the Plan.

 

  (c) “Award Agreement” means an agreement evidencing an Award, entered into by
and between the Company and a Grantee.

 

  (d) “Board” means the board of directors of the Company as constituted from
time to time.

 

  (e) “Canadian Option” means an Option pursuant to which the Option Exercise
Price is stated and, unless the Committee determines otherwise, payable in
Canadian dollars.



--------------------------------------------------------------------------------

  (f) “Canadian Restricted Stock Unit” means a Restricted Stock Unit whose value
(i) is expressed in Canadian dollars and (ii) if applicable, is equivalent to
the Fair Market Value of the Common Shares listed on the Exchange issuable
pursuant to such Restricted Stock Unit on the date that it becomes vested.

 

  (g) “Committee” means the Compensation Committee of the Board or such other
committee established or designated by the Board as responsible for the
administration of this Plan, or the Board, to the extent that the Board
administers this Plan as described in Article 5.

 

  (h) “Common Shares” means the common shares without par value in the capital
of the Company as authorized and constituted under its Notice of Articles and
Articles, provided that if the rights of any Grantee are subsequently adjusted
pursuant to Article 16 hereof, “Common Shares” thereafter means the shares or
other securities or property which such Grantee is entitled to purchase or
receive subject to his or her Award after giving effect to such adjustment.

 

  (i) “Company” means QLT Inc. and includes any successor corporation thereto.

 

  (j) “Consultant” means any individual, corporation or other person engaged to
provide ongoing valuable services to the Company or any Affiliate.

 

  (k) “Eligible Person” means a director, officer, employee or Consultant of the
Company or its Affiliates, designated by the Committee as an Eligible Person
pursuant to Article 6 hereof.

 

  (l) “Exchange” means, collectively, the Toronto Stock Exchange, any successor
thereto and any other exchange or trading facilities in Canada through which the
Common Shares trade or are quoted from time to time.

 

  (m) “Fair Market Value” means, as of any given date, the value of a Common
Share determined as follows:

 

  (i) With respect to Canadian Options and Canadian Restricted Stock Units:

 

  A. If Common Shares are listed on the Exchange, its Fair Market Value shall be
the last available closing sales price at the time of the grant of the Canadian
Options (on such date or a date prior thereto) or the date that the Canadian
Restricted Stock Units vest, respectively, for a Common Share as quoted on the
Exchange, as reported in a source as the Committee deems reliable.

 

  B. If the Common Shares are not listed on the Exchange but are listed on
another established stock exchange or national market system, its Fair Market
Value shall be the last available closing sales price at the time of the grant
of the Canadian Options (on such date or a date prior thereto) or the date that
the Canadian Restricted Stock Units vests, respectively, for a Common Share as
quoted on such exchange or system, as reported in a source as the Committee
deems reliable;

 

-2-



--------------------------------------------------------------------------------

  (ii) With respect to U.S. Options and U.S. Restricted Stock Units:

 

  A. If Common Shares are listed on the U.S. Exchange, its Fair Market Value
shall be the last available closing sales price at the time of the grant of the
U.S. Options (on such date or a date prior thereto) or the date that the U.S.
Restricted Stock Units vest, respectively, for a Common Share as quoted on the
U.S. Exchange, as reported in a source as the Committee deems reliable.

 

  B. If the Common Shares are not listed on the U.S. Exchange but are listed on
another established stock exchange or national market system, its Fair Market
Value shall be the last available closing sales price at the time of the grant
of the U.S. Options (on such date or a date prior thereto) or the date that the
U.S. Restricted Stock Units vest, respectively, for a Common Share as quoted on
such exchange or system, as reported in a source as the Committee deems
reliable.

 

  (iii) If the Common Shares are not listed on an established stock exchange or
national market system, but the Common Shares are regularly quoted by a
recognized securities dealer, its Fair Market Value shall be the mean of the
high bid and low asked prices for such date or, if there are no high bid and low
asked prices for a Common Share on such date, the high bid and low asked prices
for a Common Share on the last preceding date for which such information exists,
as reported in a source as the Committee deems reliable; or

 

  (iv) If the Common Shares are neither listed on an established stock exchange
or a national market system nor regularly quoted by a recognized securities
dealer, its Fair Market Value shall be established by the Committee in good
faith.

 

  (n) “Grantee” means an Eligible Person who holds an Award under this Plan.

 

  (o) “Incentive Stock Option” means an Option granted under the Plan that is
intended to meet the requirements of Section 422 of the U.S. Code.

 

  (p) “insider” has the meaning ascribed to it in the Securities Act (British
Columbia).

 

  (q) “Key Person” means the person which may be designated by the Committee as
the key person of a Consultant providing ongoing valuable services under a
consulting contract with the Company or any Affiliate.

 

  (r) “Nonqualified Stock Option” means an Option granted to a Grantee that does
not qualify as an Incentive Stock Option.

 

  (s) “Option” means either a Canadian Option or a U.S. Option, as the case may
be, entitling the holder thereof to purchase Common Shares as described herein.
An Option shall be either a Nonqualified Stock Option or an Incentive Stock
Option (provided, however, that Options granted to non-employee directors and
Consultants shall be Nonqualified Stock Options) and shall be granted to an
Eligible Person pursuant to the terms and conditions hereof and as evidenced by
an Award Agreement.

 

-3-



--------------------------------------------------------------------------------

  (t) “Option Exercise Price” means the price per Common Share at which a
Grantee may purchase Common Shares pursuant to an Option, provided that if such
price is adjusted pursuant to Article 16 hereof, “Option Exercise Price”
thereafter means the price per Common Share at which such Grantee may purchase
Common Shares pursuant to such Option after giving effect to such adjustment.

 

  (u) “Plan” means this amended and restated QLT 2000 Incentive Stock Plan, as
it may be further amended, modified or restated from time to time pursuant to
and in accordance with the provisions hereof.

 

  (v) “Restricted Stock Unit” means the right to receive Common Shares awarded
under Article 12 and shall be granted to an Eligible Person as a Canadian
Restricted Stock Unit or a U.S. Restricted Stock Unit, as the case may be,
pursuant to the terms and conditions hereof and as evidenced by an Award
Agreement.

 

  (w) “Shareholder” means a holder of Common Shares.

 

  (x) “Termination of Service” means:

 

  (i) as to a Consultant, the time when the engagement of a Grantee as a
Consultant to the Company or an Affiliate is terminated for any reason, with or
without cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any Affiliate;

 

  (ii) as to a non-employee director, the time when a Grantee who is a non-
employee director ceases to be a director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Grantee simultaneously
commences or remains in employment or service with the Company or any Affiliate;
and

 

  (iii) as to an employee, at the time the Grantee ceases to be an active
employee of the Company or any Affiliate for any reason, whether such
termination of employment is lawful or otherwise, and specifically does not
include any statutory or common law severance period or period of reasonable
notice that the Company or any Affiliate may be required to provide to the
Grantee under applicable law.

 

      

The Committee, in its sole discretion, shall determine the effect of all matters
and questions relating to terminations of service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless

 

-4-



--------------------------------------------------------------------------------

  the Committee otherwise provides in the terms of the Award Agreement or
otherwise, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Service only, if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the U.S. Code and the then applicable
regulations and revenue rulings under said Section. For purposes of this Plan, a
Grantee’s employee-employer relationship or consultancy relations shall be
deemed to be terminated in the event that the Affiliate employing or contracting
with such Grantee ceases to remain an Affiliate following any merger, sale of
stock or other corporate transaction or event (including, without limitation, a
spin-off). However, no Termination of Service will be deemed to have occurred in
the case of sick leave or any other leave of absence approved by the Board,
provided that either such leave is for a period of not more than 90 days or
reemployment upon the expiration of such leave is provided or guaranteed by
contract or law.

 

  (y) “U.S.” or “United States” means the United States of America (including
each of the States and the District of Columbia) and its territories and
possessions and other areas subject to its jurisdiction.

 

  (z) “U.S. Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

  (aa) “U.S. Exchange” means the NASDAQ Stock Market, any successor thereto and
any other exchange or trading system in the United States on which the Common
Shares are quoted from time to time.

 

  (bb) “U.S. Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.

 

  (cc) “U.S. Option” means an Option pursuant to which the Option Exercise Price
is stated and, unless the Committee determines otherwise, payable in United
States dollars.

 

  (dd) “U.S. Restricted Stock Unit” means a Restricted Stock Unit whose value
(i) is expressed in United States dollars and (ii) if applicable, is equivalent
to the Fair Market Value of the Common Shares listed on the U.S. Exchange
issuable pursuant to such Restricted Stock Unit on the date that it becomes
vested.

 

  (ee) “U.S. Securities Act” means the Securities Act of 1933, as amended.

3. EFFECTIVE DATE OF THE PLAN

The original effective date of the 2000 Incentive Stock Plan was March 1, 2000.
The effective date of this Plan, as amended and restated herein, is April 27,
2016.

 

-5-



--------------------------------------------------------------------------------

4. RESTRICTION ON NUMBER OF COMMON SHARES SUBJECT TO THE PLAN

4.1 Common Shares Subject to the Plan. Awards may be granted in respect of
authorized and unissued Common Shares, provided that the aggregate number of
Common Shares to be issued under this Plan, subject to adjustment or increase of
such number pursuant to the provisions of this Plan, will be 11,800,000. The
aggregate number of Common Shares that may be issued on the exercise of
Incentive Stock Options is 11,800,000. The number of Common Shares issued
hereunder may be increased or changed by the Board, as approved by the
Shareholders, the Exchange, and any relevant regulatory or statutory authority
having authority with respect hereto.

4.2 Share Counting Provisions. If any Option under this Plan expires or is
cancelled without having been fully exercised, then the number of Common Shares
subject to such Option but as to which such Option was not exercised prior to
its expiration or cancellation may again be granted hereunder, subject to the
limitations of Section 4.1. To the extent that a Restricted Stock Unit is
forfeited or expires, the Common Shares available for issuance under the Plan
shall be increased by the number of Common Shares subject to such Restricted
Stock Unit that is forfeited or expired. The following Common Shares may not
again be made available for issuance as Awards under the Plan: (i) Common Shares
not issued by the Company or that are delivered by the Grantee as a result of
the net settlement of an outstanding Option, (ii) Common Shares used to pay the
Option Exercise Price or withholding taxes related to an Option, or (iii) Common
Shares purchased on the open market by the Company with the cash proceeds from
the exercise of Options. Furthermore, any shares subject to Awards which are
adjusted pursuant to Article 16 and become exercisable with respect to shares of
stock of another corporation shall be considered cancelled and may again be
granted hereunder, subject to the limitations of Section 4.1. Notwithstanding
the provisions of this Section 4.2, no Common Shares may again be optioned,
granted or awarded if such action would cause an Incentive Stock Option to fail
to qualify as an “incentive stock option” under Section 422 of the U.S. Code.

4.3 No Fractional Shares. No fractional Common Shares may be issued under this
Plan and any such fractional shares shall be eliminated by rounding down.

5. ADMINISTRATION OF THE PLAN

5.1 Administration of Plan. This Plan will be administered by the Committee,
provided, however, that the Board may from time to time establish any other
committee of the Board consisting of not less than two members of the Board to
replace the Committee for the purposes of the administration of this Plan. The
members of the Committee will serve at the pleasure of the Board and vacancies
occurring in the Committee will be filled by the Board. In its sole discretion,
the Board may at any time and from time to time exercise any and all rights and
duties of the Committee under this Plan, except with respect to matters which
under Section 162(m) of the U.S. Code, or any regulations or rules issued
thereunder, or other applicable law, are required to be determined in the sole
discretion of the Committee.

5.2 Committee Governance. The Committee will at all times be composed of not
less than two individuals, each of whom are directors of the Company. Further,
if and so long as the Common Shares are registered under Section 12(b) or 12(g)
of the U.S. Exchange Act, the Board will consider, in selecting the members of
the Committee, directors of the Company who are intended to qualify as both a
“non-employee director” as defined by Rule 16b-3 of the U.S. Exchange Act or any
successor rule and an “outside director” for purposes of Section 162(m) of the
U.S. Code; provided, that any action taken by the Committee shall be valid and
effective, whether or not members of the Committee at the time of such action
are later determined not to have satisfied the requirements for membership set
forth in this Section 5.2 or otherwise provided in any charter of the Committee.
Notwithstanding the foregoing, the full Board, acting by a majority of its
members in office, shall conduct the general administration of this Plan with
respect to Awards granted to “non-employee directors.”

 

-6-



--------------------------------------------------------------------------------

5.3 Powers of Committee. The Committee is authorized, subject to the provisions
of this Plan, to establish from time to time such rules and regulations, make
such determinations and to take such steps in connection with this Plan as in
the opinion of the Committee are necessary or desirable for the proper
administration of this Plan. For greater certainty, without limiting the
generality of the foregoing, the Committee will have the power, where consistent
with the general purpose and intent of this Plan and subject to the specific
provisions of this Plan and any approval of the Exchange, if applicable:

 

  (a) to interpret and construe this Plan and to determine all questions arising
out of this Plan and any Award granted pursuant to this Plan, and any such
interpretation, construction or termination made by the Committee will be final,
binding and conclusive for all purposes;

 

  (b) to determine to which Eligible Persons Awards are granted and to grant
Awards;

 

  (c) to determine the number of Common Shares underlying each Award;

 

  (d) to determine whether an Option shall be a Canadian Option or a U.S.
Option, and the Option Exercise Price for each Option in accordance with the
provisions of the Plan;

 

  (e) to determine whether a Restricted Stock Unit shall be a Canadian
Restricted Stock Unit or a U.S. Restricted Stock Unit;

 

  (f) to determine the time or times when Awards will be granted, vest and be
exercisable and to determine when it is appropriate to accelerate when Awards
otherwise subject to vesting may be exercised;

 

  (g) to determine if the Common Shares that are subject to an Award will be
subject to any restrictions upon the exercise or settlement of such Award, as
applicable;

 

  (h) to determine the expiration date for each Option and to extend the period
of time for which any Option is to remain exercisable in appropriate
circumstances, including, without limitation, in the event of the Grantee’s
cessation of service to the Company or any Affiliate or in the event of a
prolonged Company-mandated trading restriction period, provided in no event will
an Option be exercisable for more than ten years from the date of grant;

 

  (i) to determine whether, to what extent, and pursuant to what circumstances
an Award may be cancelled, forfeited, or surrendered;

 

  (j) to prescribe the form of the instruments relating to the grant, vesting,
exercise, settlement and other terms of Awards;

 

  (k) to enter into an Award Agreement evidencing each Award which will
incorporate such terms as the Committee in its discretion deems consistent with
this Plan;

 

  (l) to determine, where necessary, the Key Person pursuant to a consulting
contract as the person providing the services thereunder;

 

-7-



--------------------------------------------------------------------------------

  (m) to adopt such modifications, procedures, rules, regulations and subplans
as may be necessary or desirable to administer this Plan or to comply with the
provisions of the laws of Canada, the United States and other countries in which
the Company or its Affiliates may operate to assure the viability and
maximization of the benefits from the Awards granted to Grantees residing in
such countries and to meet the objectives of this Plan; and

 

  (n) to determine such other matters as provided for herein and to make all
other decisions and determinations that may be required pursuant to this Plan or
as the Committee deems necessary or advisable to administer this Plan.

5.4 Interpretation of the Plan. Any questions arising as to interpretation of
the Plan, any Award or any Award Agreement will be determined by the Committee
and such determination will be final, conclusive and binding on all parties.

6. ELIGIBILITY

6.1 Eligibility. The Committee may, subject to the provisions of this Plan,
grant Awards to any Eligible Person who is or will be, in the opinion of the
Committee, important for the growth and success of the Company and whose
participation in this Plan will, in the opinion of the Committee, accomplish the
purposes of this Plan. Any person who receives the grant of an Award by the
Committee shall be or shall be conclusively presumed to be an Eligible Person.

7. GRANT OF OPTIONS

7.1 Grant of Options. Options may be granted pursuant to the terms of the Plan
from time to time by the Company acting through the Committee or the Board. The
date on which any Option will be deemed to have been granted will be the date on
which the Committee or the Board, as applicable, determinatively authorizes the
grant of such Option or such later date as may be determined by the Committee or
the Board, as applicable, at the time that the grant of such Option is
authorized.

7.2 Domicile of Option Grantee. Unless prohibited by applicable law or rules of
the Exchange or the U.S. Exchange, Canadian Options or U.S. Options may be
granted to a Grantee without regard to such Grantee’s domicile or residence for
tax purposes. Thus, for example, Grantees that are U.S. taxpayers may receive
Canadian Options. The Company may take such actions with respect to its filings,
records and reporting as it deems appropriate to reflect the conversion of
Options from Canadian dollars to U.S. dollars and vice versa.

7.3 Option Agreement. Each Option granted pursuant to this Plan will be
evidenced by an Award Agreement executed on behalf of the Company by any officer
of the Company, and each Award Agreement will incorporate such terms and
conditions as the Committee in its discretion deems consistent with the terms of
this Plan. The Committee may, with the written consent of the Grantee, amend any
Award Agreement to the extent that the Committee, acting in its discretion,
deems consistent with the terms of this Plan.

7.4 Number of Common Shares. The number of Common Shares for which any Option
may be granted will be determined by the Committee. The number of Common Shares
which may be purchased on the exercise of any Option will be subject to
adjustment pursuant to Article 16 hereof.

7.5 Maximum Grant—Generally. Notwithstanding any provision in the Plan to the
contrary, and subject to Article 16 hereof, the maximum aggregate number of
Common Shares with respect to one or more Options that may be granted to any one
Eligible Person during any calendar year shall be 2 million Common Shares.

 

-8-



--------------------------------------------------------------------------------

7.6 Option Exercise Price. The Option Exercise Price for each Option will be
determined by the Committee, but will in no event be less than Fair Market Value
on the date of grant (determined with regard to nonlapse restrictions and
without regard to lapse restrictions as defined in U.S. Treasury Regulation
Sections 1.83-3(h) and 1.83-3(i), respectively), which grant will occur after
the close of the Exchange on such date. The Option Exercise Price determined for
any Option will be subject to adjustment pursuant to Article 16 hereof. The
Option Exercise Price shall be stated in Canadian dollars, if a Canadian Option,
and in United States dollars, if a U.S. Option.

7.7 Option Vesting.

 

  (a) The period during which the right to exercise, in whole or in part, an
Option vests in the Grantee shall be set by the Committee and the Committee may
determine that an Option may not be exercised in whole or in part for a
specified period after it is granted. Such vesting may be based on service with
the Company or any Affiliate, or any other criteria selected by the Committee.
At any time after grant of an Option, the Committee may, in its sole discretion
and subject to whatever terms and conditions it selects, accelerate the period
during which an Option vests.

 

  (b) No portion of an Option which is unexercisable at a Grantee’s Termination
of Service shall thereafter become exercisable, except as may be otherwise
provided by the Committee either in the Award Agreement or by action of the
Committee following the grant of the Option.

8. TERM OF OPTIONS

Each Option granted pursuant to this Plan will, subject to early termination in
accordance with Article 10 hereof and subject to the provisions of this Plan,
expire automatically on the earlier of (i) the date on which such Option is
exercised in respect of all of the Common Shares that may be purchased
thereunder, and (ii) the date fixed by the Committee as the expiry date of such
Option, which date will not be more than ten years from the date of grant. The
Committee shall determine the time period, including the time period following a
Termination of Service, during which the Grantee has the right to exercise the
vested Options, which time period may not extend beyond the original expiry
date. Except as limited by the requirements of applicable law, including
Section 409A or Section 422 of the U.S. Code and regulations and rulings
thereunder, the Committee may extend the term of any outstanding Option, and may
extend the time period during which vested Options may be exercised, in
connection with any Termination of Service of the Grantee, and may amend any
other term or condition of such Option relating to such a Termination of
Service. In circumstances where the end of the term of an Option falls within,
or within two business days after the end of, a “black out” or similar period
imposed under any insider trading policy or similar policy of the Company (but
not, for greater certainty, a restrictive period resulting from the Company or
its insiders being the subject of a cease trade order of a securities regulatory
authority), the end of the term of such Option shall be the tenth business day
after the earlier of the end of such black out period or, provided the black out
period has ended, the expiry date.

 

-9-



--------------------------------------------------------------------------------

9. INCENTIVE STOCK OPTION PROVISIONS

To the extent required by Section 422 of the U.S. Code, Incentive Stock Options
will be subject to the following additional terms and conditions:

9.1 Eligible Employees. Only individuals who are employees of the Company or one
of its subsidiary corporations (as defined in Section 424(f) of the U.S. Code)
may be granted Incentive Stock Options.

9.2 Dollar Limitation. To the extent the aggregate Fair Market Value (determined
as at the grant date of an Option) of Common Shares with respect to which
Incentive Stock Options are exercisable for the first time during any calendar
year (under this Plan and all other incentive equity plans of the Company and
any parent or subsidiary corporation thereof (as defined in Sections 424(e) and
(f) of the U.S. Code)) exceeds US$100,000, such portion in excess of US$100,000
will be treated as a Nonqualified Stock Option. In the event a Grantee holds two
or more Options that become exercisable for the first time in the same calendar
year, this limitation will be applied on the basis of the order in which the
Options were granted.

9.3 More than 10% Shareholders. If an individual owns more than 10% of the total
voting power of all classes of the Company’s securities (as determined in
accordance with Section 422 of the U.S. Code), then the Option Exercise Price
for each Incentive Stock Option will not be less than 110% of the Fair Market
Value on the grant date of an Option and the term of the Option will not exceed
five years. The determination of more than 10% ownership will be made in
accordance with Section 422 of the U.S. Code.

9.4 Exercisability. An Option designated as an Incentive Stock Option will cease
to qualify for favourable tax treatment as an Incentive Stock Option to the
extent it is exercised (if permitted by the terms of the Option):

 

  (a) more than three months after termination of employment for reasons other
than death or disability (as defined for purposes of Section 422 of the U.S.
Code);

 

  (b) more than one year after termination of employment by reason of disability
(as defined for purposes of Section 422 of the U.S. Code); or

 

  (c) more than three months after the Grantee has been on a leave of absence
for 90 days, unless the Grantee’s reemployment rights are guaranteed by statute
or contract.

9.5 Transferability. Incentive Stock Options may not be transferred by a Grantee
other than by will or the laws of descent and distribution and, during the
Grantee’s lifetime, are exercisable only by the Grantee.

9.6 Taxation of Incentive Stock Options. In order to obtain certain U.S. federal
tax benefits afforded to incentive stock options under Section 422 of the U.S.
Code, the Grantee must hold the Common Shares issued upon the exercise of an
Incentive Stock Option for two years after the grant date of the Option and one
year from the date of exercise. A Grantee may be subject to the alternative
minimum tax at the time of exercise of an Incentive Stock Option. The Grantee
will give the Company prompt notice of any disposition of Common Shares acquired
by the exercise of an Incentive Stock Option prior to the expiration of such
holding periods.

9.7 Conflict. In the case of any conflict between the terms of this Article 9
and the terms of any other provision of this Plan with respect to the granting
of Incentive Stock Options, this Article will govern.

 

-10-



--------------------------------------------------------------------------------

10. EARLY TERMINATION OF OPTIONS

10.1 Generally. Each Option will terminate on the 90th day (effective following
the close of trading on the Exchange, if such day is a trading day) after the
date of a Grantee’s Termination of Service, subject to the provisions of this
Plan and subject to the terms of the applicable Award Agreement as will have
been determined by the Committee.

10.2 Exception. A change in the office, position or duties of a Grantee from the
office, position or duties held by such Grantee on the date on which the Option
was granted to such Grantee will not result in the termination of the Option
granted to such Grantee provided that such Grantee remains a director, officer,
employee or Consultant of the Company or any Affiliate.

11. EXERCISE OF OPTIONS

11.1 Exercise of Options. Subject to the terms and conditions of this Plan, each
Option may from time to time be exercised with respect to all or any of the
Common Shares underlying such Option at any time on or after the later of
(i) the date of the grant of such Option, or (ii) such other date as the
Committee may in its discretion determine at the time of the grant of such
Option, which date will be set forth in the applicable Award Agreement. Each
Option may be exercised by giving written notice of exercise signed by the
Grantee and dated the date of exercise, and not postdated, stating that the
Grantee elects to exercise his or her rights to purchase Common Shares under
such Option and specifying the number of Common Shares in respect of which such
Option is being exercised and the exercise price to be paid therefore. Such
notice shall include representations and documents as the Committee, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the U.S. Securities Act and any other federal, state,
provincial or foreign securities laws or regulations. The Committee may, in its
sole discretion, also take whatever additional actions it deems appropriate to
effect such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars. The
Option Exercise Price with respect to U.S. Options may be paid in US dollars, or
Canadian dollars based on the Bank of Canada noon exchange rate in effect on the
date of exercise. In the event that the Option shall be exercised pursuant to
Section 13.6 hereof by any person or persons other than the Grantee, such notice
shall include appropriate proof of the right of such person or persons to
exercise the Option. Such notice will be delivered to the Company at its
principal office at 887 Great Northern Way, Vancouver, Suite 250, British
Columbia, Canada, V5T 4T5 (or at such other address as the principal office of
the Company may be located at the time of exercise) addressed to the attention
of the secretary or assistant secretary of the Company and be accompanied by
full payment of the exercise price. As soon as practicable after any exercise of
an Option, a certificate or certificates representing the Common Shares in
respect of which such Option is exercised will be delivered by the Company to
the Grantee.

12. AWARD OF RESTRICTED STOCK UNITS

12.1 Grant of Restricted Stock Units. The Committee is authorized to grant
Awards of Canadian Restricted Stock Units or U.S. Restricted Stock Units to any
Eligible Person selected by the Committee in such amounts and subject to such
terms and conditions as determined by the Committee.

12.2 Restricted Stock Unit Agreement. Each Restricted Stock Unit granted
pursuant to this Plan will be evidenced by an Award Agreement executed on behalf
of the Company by any officer of the Company, and each Award Agreement will
incorporate such terms and conditions as the Committee in its discretion deems
consistent with the terms of this Plan. The Committee may, with the written
consent of the Grantee, amend any Award Agreement to the extent that the
Committee, acting in its discretion, deems consistent with the terms of this
Plan.

 

-11-



--------------------------------------------------------------------------------

12.3 Vesting of Restricted Stock Units. At the time of grant, the Committee
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such conditions to vesting as
it deems appropriate, including, without limitation, vesting based upon the
Grantee’s duration of service to the Company or any Affiliate, Company
performance, individual performance or other specific criteria, in each case on
a specified date or dates or over any period or periods, as determined by the
Committee. A Restricted Stock Unit shall be deemed to have a value equal to the
Fair Market Value of the Common Shares on the date such Restricted Stock Unit
vests.

12.4 Settlement. At the time of grant, the Committee shall specify the
settlement date applicable to each grant of Restricted Stock Units which shall
be no earlier than the vesting date or dates of the Award and may be determined
at the election of the Grantee (if permitted by the applicable Award Agreement);
provided that, except as otherwise determined by the Committee, set forth in any
applicable Award Agreement, and subject to compliance with Section 409A of the
U.S. Code, in no event shall the settlement date relating to each Restricted
Stock Unit occur following the later of (a) the 15th day of the third month
following the end of the calendar year in which the Restricted Stock Unit vests;
or (b) the 15th day of the third month following the end of the Company’s fiscal
year in which the Restricted Stock Unit vests. On the settlement date, the
Company shall transfer to the Grantee one unrestricted, fully transferable
Common Share for each Restricted Stock Unit scheduled to be paid out on such
date and not previously forfeited.

12.5 Domicile of Restricted Stock Unit Grantee. Unless prohibited by applicable
law or rules of the Exchange or the U.S. Exchange, Canadian Restricted Stock
Units or U.S. Restricted Stock Units may be granted to a Grantee without regard
to such Grantee’s domicile or residence for tax purposes. Thus, for example,
Grantees that are U.S. taxpayers may receive Canadian Restricted Stock Units.
The Company may take such actions with respect to its filings, records and
reporting as it deems appropriate to reflect the conversion of Restricted Stock
Units from Canadian dollars to U.S. dollars and vice versa.

12.6 No Rights as a Shareholder. Unless otherwise determined by the Committee, a
Grantee who is awarded Restricted Stock Units shall possess no incidents of
ownership with respect to the Common Shares represented by such Restricted Stock
Units, unless and until the same are transferred to the Grantee pursuant to the
terms of this Plan and the Award Agreement.

12.7 Dividends. Subject to Section 12.5 hereof, the Committee may, in its sole
discretion, provide that dividends shall be earned by a Grantee of Restricted
Stock Units based on dividends declared on the Common Shares, to be credited as
of dividend payment dates during the period between the date an Award of
Restricted Stock Units is granted to a Grantee and the settlement date of such
Award.

13. ADDITIONAL TERMS OF AWARDS

13.1 Payment. The Committee shall determine the methods by which payments
(payable in Vancouver, British Columbia) by any Grantee with respect to any
Award granted under the Plan shall be made, including, without limitation
(subject to all applicable laws) by:

 

  (a) cash, bank draft or certified cheque;

 

  (b)

if and so long as the Common Shares are listed on the Exchange or the U.S.
Exchange, delivery of a properly executed exercise notice, together with
irrevocable instructions, to (i) a brokerage firm (as may be designated by the
Company) to deliver promptly to the Company the aggregate amount of sale or loan
proceeds to pay the Option Exercise Price and any withholding tax

 

-12-



--------------------------------------------------------------------------------

  obligations that may arise in connection with the Award, and (ii) the Company
to deliver the certificates for such purchased shares directly to such brokerage
firm, all in accordance with the regulations of any relevant regulatory
authorities;

 

  (c) with prior written consent of the Company, delivery of written
instructions from the Grantee to the Company to effect a net settlement of
Common Shares under the Award having a value equal to the Option Exercise Price
of any Option and/or the withholding taxes due with respect to the exercise of
the Award; and

 

  (d) such other consideration as the Committee may permit consistent with
applicable laws.

The Committee shall also determine the methods by which Common Shares shall be
delivered or deemed to be delivered to Grantees. Notwithstanding any other
provision of the Plan to the contrary, no Grantee who is a Director or an
“executive officer” of the Company within the meaning of Section 13(k) of the
U.S. Exchange Act shall be permitted to make payment with respect to any
Restricted Stock Units granted under the Plan, or continue any extension of
credit with respect to such payment, with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the U.S. Exchange Act.

13.2 Withholding Tax. The Grantee will be solely responsible for paying any
applicable withholding taxes arising from the grant, vesting, settlement or
exercise of any Award and any payment is to be in a manner satisfactory to the
Company. Notwithstanding the foregoing, the Company will have the right to
withhold from any amount payable to a Grantee, either under the Plan or
otherwise, such amount as may be necessary to enable the Company to comply with
the applicable requirements of any federal, provincial, state, local or foreign
law, or any administrative policy of any applicable tax authority, relating to
the withholding of tax or any other required deductions with respect to awards
hereunder (“Withholding Obligations”). The Company may require a Grantee, as a
condition to the exercise or settlement of an Award to make such arrangements as
the Company may require so that the Company can satisfy applicable Withholding
Obligations, including, without limitation, requiring the Grantee to (i) remit
the amount of any such Withholding Obligations to the Company in advance;
(ii) reimburse the Company for any such Withholding Obligations; (iii) deliver
written instructions contemplated in Section 13.1 (c) of the Plan, to effect a
net settlement of Common Shares under an Award in an amount required to satisfy
any such Withholding Obligations; or (iv) pursuant to a transaction as
contemplated in Section 13.1(b) of the Plan, cause such broker to withhold from
the proceeds realized from such transaction the amount required to satisfy any
such Withholding Obligations and to remit such amount directly to the Company.

13.3 Exception for Canadian Grantees. Notwithstanding any of the provisions in
the Plan or in any Award, the provisions of Sections 13.1 (c) and 13.2
(iii) that relate to net settlement will not apply to a Grantee subject to
taxation in Canada except to the extent that the Company and the Grantee agree
to have them apply.

13.4 Payment. The Option Exercise Price of an Option or any Withholding
Obligations may not be satisfied by delivery of any securities of the Company
owned by a Grantee. All such payments must be made by cash, cheque or other
legal tender, or as provided in Section 13.1.

 

-13-



--------------------------------------------------------------------------------

13.5 Conditions.

 

  (a) Notwithstanding any of the provisions contained in this Plan or in any
Award, the Company’s obligation to issue Common Shares to a Grantee pursuant to
the exercise of an Award will be subject to:

(i) completion of such registration or other qualification of such Common Shares
or obtaining approval of such governmental authority as the Company will
determine to be necessary or advisable in connection with the authorization,
issuance or sale thereof;

(ii) the admission of such Common Shares to listing or quotation on the
Exchange; and

(iii) the receipt from the Grantee of such representations, agreements and
undertakings, including as to future dealings in such Common Shares, as the
Company or its counsel determines to be necessary or advisable in order to
safeguard against the violation of the securities laws of any jurisdiction.

 

  (b) All Common Share certificates delivered pursuant to the Plan and all
shares issued pursuant to book entry procedures are subject to any stop-transfer
orders and other restrictions as the Committee deems necessary or advisable to
comply with federal, state, provincial, local or foreign securities or other
laws, rules and regulations and the rules of any securities exchange or
automated quotation system on which the Common Shares are listed, quoted, or
traded. The Committee may place legends on any Common Share certificate or book
entry to reference restrictions applicable to the Common Shares.

 

  (c) The Committee shall have the right to require any Grantee to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Award, including a window-period limitation, as may be imposed
in the sole discretion of the Committee.

13.6 Non-Transferability of Awards. Subject to the provisions of this Plan, no
Award may be transferred or assigned except by will or by operation of the laws
of devolution or distribution and descent or pursuant to a qualified domestic
relations order, as defined by the U.S. Code and may be exercised only by an
individual Grantee during his or her lifetime and by a corporate Grantee during
the term of its existence.

14. NOTICE TO COMMISSIONS AND EXCHANGES

The Company will give notice to all applicable securities commissions and other
regulatory bodies in Canada and the United States and all applicable stock
exchanges and other trading facilities upon which the Common Shares are listed
or traded from time to time, as may be required, of its adoption of this Plan
and of its entering into Award Agreements with Eligible Persons and the terms
and conditions for the purchase of Common Shares under such Award Agreements,
and will use all reasonable efforts to obtain any requisite approvals as may be
required from such bodies, exchanges and trading facilities.

15. SUSPENSION, AMENDMENT OR TERMINATION

15.1 Suspension, Amendment or Termination. This Plan will terminate on
April 25, 2023 or on such earlier date as the Committee may determine. The
Committee will have the right at any time to suspend or terminate this Plan in
any manner, including without limitation, to reflect any requirements of
applicable regulatory bodies or stock exchanges, and on behalf of the Company to
enter into amendments to any Award Agreement and to amend this Plan without
notice to the Shareholders and without further Shareholder approval in such
manner as the Committee, in its sole discretion, determines appropriate,
including, without limitation, to amend this Plan or enter into amendments to
any Award Agreement:

 

  (a) to reflect any requirements of applicable regulatory bodies or stock
exchanges;

 

-14-



--------------------------------------------------------------------------------

  (b) for the purposes of making formal minor or technical modifications to any
of the provisions of this Plan;

 

  (c) to correct any ambiguity, defective provisions, error or omission in the
provisions of this Plan;

 

  (d) to change any vesting provisions of Awards;

 

  (e) to change the termination provisions of the Awards or this Plan;

 

  (f) to change the persons who qualify as Eligible Persons under this Plan;

 

  (g) to change the exercise or settlement terms of the Awards, except as
otherwise restricted in this Section 15.1;

 

  (h) to add a cashless exercise feature to this Plan; and

 

  (i) to add or change provisions relating to any form of financial assistance
provided by the Company to Eligible Persons that would facilitate the purchase
of securities under this Plan, to the extent permitted under applicable laws,

but will not have the right, without notice to the Shareholders and without
further Shareholder approval, to amend this Plan in any other manner, including,
but not limited to:

 

  (j) increasing the number of Common Shares reserved for issuance pursuant to
the exercise or settlement of Awards issued under this Plan;

 

  (k) extending the term of any Option beyond the original Option expiry date;

 

  (l) amending the terms of outstanding Options to reduce the Option Exercise
Price at which Common Shares may be acquired (subject to any necessary
adjustment pursuant to Article 16 hereof);

 

  (m) cancelling any Option granted under this Plan in exchange for cash or
another Award having an exercise price that is less than the Option Exercise
Price of the original Option (subject to any necessary adjustment pursuant to
Article 16 hereof);

 

  (n) permitting the transfer or assignment of any issued Awards in any manner
other than as described in Section 13.6 hereof;

 

  (o) granting any Award under this Plan if this Plan has been suspended or has
been terminated; and

 

  (p) making any further amendments to this Article 15,

 

-15-



--------------------------------------------------------------------------------

and will not have the right, without the consent of the applicable Grantee, to:

 

  (q) increase the Option Exercise Price at which Common Shares may be purchased
pursuant to any Option granted under this Plan (subject to any necessary
adjustment pursuant to Article 16 hereof);

 

  (r) affect in a manner that is adverse or prejudicial to, or that impairs, the
benefits and/or rights of any Grantee under any Award previously granted under
this Plan (subject to any necessary adjustment pursuant to Article 16 hereof);
and

 

  (s) decrease the number of Common Shares which may be issued pursuant to any
Award granted under this Plan (subject to any necessary adjustment pursuant to
Article 16 hereof).

15.2 Powers of the Committee Survive Termination. The full powers of the
Committee as provided for in this Plan will survive the termination of this Plan
until all Awards granted under this Plan have been exercised in full or have
otherwise expired.

16. ADJUSTMENTS

16.1 Adjustments. Appropriate adjustments in the number of Common Shares subject
to this Plan, as regards Awards granted or to be granted, in the number of
Common Shares awarded and any applicable Option Exercise Price will be
conclusively determined by the Committee in its discretion to give effect to
adjustments in the number of Common Shares resulting from subdivisions,
consolidations, substitutions, or reclassifications of the Common Shares, the
payment of stock dividends by the Company (other than dividends in the ordinary
course) or other relevant changes in the capital of the Company or from a
proposed merger, amalgamation or other corporate arrangement or reorganization
involving the exchange or replacement of Common Shares of the Company for those
in another corporation. Any dispute that arises at any time with respect to any
such adjustment will be conclusively determined by the Committee, and any such
determination will be binding on the Company, the Grantee and all other affected
parties.

16.2 Further Adjustments. Subject to Section 16.1, if, because of a merger,
amalgamation or other corporate arrangement or reorganization, the exchange or
replacement of Common Shares of the Company for those in another corporation is
imminent, the Board may, in a fair and equitable manner, determine the manner in
which all unexercised or unvested Awards granted under this Plan will be treated
including, without limitation, requiring the acceleration of the time for the
exercise and/or vesting of such rights by the Grantee and of the time for the
fulfilment of any conditions or restrictions on such exercise or vesting. Any
adjustment pursuant to this Section 16 shall become effective immediately prior
to consummation of such merger, amalgamation or other corporate arrangement or
reorganization. All determinations of the Committee under this Section will be
final, binding and conclusive for all purposes subject to the approval of the
Exchange, if applicable.

16.3 Limitations. The grant of Awards under this Plan will in no way affect the
Company’s right to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, amalgamate, reorganize, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets or engage in any like transaction.

16.4 No Fractional Shares. No adjustment or substitution provided for in this
Article 16 will require the Company to issue a fractional share in respect of
any Award and the total substitution or adjustment with respect to each Award
will be limited accordingly.

 

-16-



--------------------------------------------------------------------------------

17. SHAREHOLDER AND REGULATORY APPROVAL

This Plan will be subject to the requisite approval of the Shareholders to be
given by a resolution passed at a meeting of the Shareholders, if required, and
to acceptance by the Exchange and any other regulatory authorities having
jurisdiction. Any Awards granted prior to such approval and acceptance will be
conditional upon such approval and acceptance being given and no such Awards may
be exercised or settled unless and until such approval and acceptance is given.

18. GENERAL

18.1 Rights of Grantees. Notwithstanding anything in this Plan to the contrary,
the Grantee will not have any rights as a Shareholder with respect to any of the
Common Shares underlying such Award until such Grantee becomes the record owner
of such Common Shares.

18.2 No Effect on Employment. Nothing in this Plan or any Award will confer upon
any Grantee any right to continue in the employ of or under contract with the
Company or any Affiliate or affect in any way the right of the Company or any
such Affiliate to terminate his or her employment at any time or terminate his
or her consulting contract; nor will anything in this Plan or any Award be
deemed or construed to constitute an agreement, or an expression of intent, on
the part of the Company or any such Affiliate to extend the employment of any
Grantee beyond the time that he or she would normally be retired pursuant to the
provisions of any present or future retirement plan of the Company or any
Affiliate or any present or future retirement policy of the Company or any
Affiliate, or beyond the time at which he or she would otherwise be retired
pursuant to the provisions of any contract of employment with the Company or any
Affiliate.

18.3 No Fettering of Directors’ Discretion. Nothing contained in this Plan will
restrict or limit or be deemed to restrict or limit the right or power of the
Board and the Committee in connection with any allotment and issuance of Common
Shares which are not allotted and issued under this Plan including, without
limitation, with respect to other compensation arrangements.

18.4 Compliance with Laws. This Plan, the granting and vesting of Awards under
this Plan and the issuance and delivery of Common Shares hereunder are subject
to compliance with all applicable federal, state, provincial, local and foreign
laws, rules and regulations (including but not limited to state, provincial,
federal and foreign securities law and margin requirements) and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. Any securities delivered under this Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all applicable
legal requirements. To the extent permitted by applicable law, this Plan and
Awards granted hereunder shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

18.5 Section 409A. To the extent that the Committee determines that any Award
granted under this Plan is subject to Section 409A of the U.S. Code (“Section
409A”), including, without limitation, a Nonqualified Stock Option which is
subject to Section 409A and does not satisfy the exemption requirements set
forth in Treasury Regulation Section 1.409A-1(b)(5), the Award Agreement
evidencing such Award shall incorporate the terms and conditions required by
Section 409A. To the extent applicable, this Plan and Award Agreements shall be
interpreted in accordance with Section 409A and U.S. Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
effective date of this Plan. Notwithstanding any provision of this Plan to the
contrary, in the event that following the

 

-17-



--------------------------------------------------------------------------------

effective date of this Plan, the Committee determines that any Award may be
subject to Section 409A and related U.S. Department of Treasury guidance
(including such U.S. Department of Treasury guidance as may be issued after the
effective date of this Plan), the Committee may adopt such amendments to this
Plan and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (b) comply with
the requirements of Section 409A and related U.S. Department of Treasury
guidance and thereby avoid the application of any penalty taxes under such
Section.

18.6 No Rights to Awards. No Eligible Person or other person shall have any
claim to be granted any Award pursuant to this Plan, and neither the Company nor
the Committee is obligated to treat Eligible Persons, Grantees or any other
persons uniformly.

18.7 Interpretation. References herein to any gender include all genders and to
the plural includes the singular and vice versa. The division of this Plan into
Sections and Articles and the insertion of headings are for convenience of
reference only and will not affect the construction or interpretation of this
Plan.

19. REFERENCE

19.1 Reference. This Plan may be referred to as the “QLT 2000 Incentive Stock
Plan.”

 

-18-